
	
		II
		112th CONGRESS
		2d Session
		S. 3123
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic
		  staple fibers containing at least 85 percent by weight of acrylonitrile units
		  and 2 percent or more but not more than 3 percent of water, not dyed or
		  pigmented (ecru), crimped, with an average decitex of 1.9 (plus or minus 10
		  percent) and fiber length of 51 mm (plus or minus 10 percent).
	
	
		1.Acrylic staple fibers
			 containing at least 85 percent by weight of acrylonitrile units and 2 percent
			 or more but not more than 3 percent of water, not dyed or pigmented (ecru),
			 crimped, with an average decitex of 1.9 (plus or minus 10 percent) and fiber
			 length of 51 mm (plus or minus 10 percent)
			(a)In
			 generalHeading 9902.40.06 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic staple fibers containing at least 85
			 percent by weight of acrylonitrile units and 2 percent or more but not more
			 than 3 percent of water, not dyed or pigmented (ecru), crimped, with an average
			 decitex of 1.9 (plus or minus 10 percent) and fiber length of 51 mm (plus or
			 minus 10 percent)) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
